Citation Nr: 1746298	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a left leg disability.

10.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve with active duty for training (ACDUTRA) from January 12, 1958 to July 11, 1958, and other reserve service from August 1956 to December 1958.  He established veteran status by virtue of being service connected for major depressive disorder and posttraumatic stress disorder (PTSD).  He has also been in receipt of a total rating for compensation based on individual unemployability, since December 13, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  The case is currently within the jurisdiction of the Oakland, California, RO.

The Veteran provided hearing testimony at an October 2015 Board videoconference hearing.  The issues discussed at the hearing were limited to service connection for the left eye, right ear hearing loss, sleep disorder, hypertension and a hernia.  The right ear hearing loss, left eye and hernia were subsequently denied by way of a November 2015 Board decision, and the matters of service connection for a sleep disorder and hypertension were remanded for additional development.  The issues of entitlement to service connection for a back disability and a cervical spine disability were remanded at that time for the purpose of providing a statement of the case (SOC) in response to the Veteran's notice of disagreement with the denial of those claims.  The SOC was issued in July 2016, and the Veteran perfected the appeal by submitting a VA Form 9 in August 2016.  Meanwhile, the issues related to the Veteran's feet, hips and legs were denied in September 2016 and an appeal was perfected as to those issues as well.  See February 2017 VA Form 9 in response to January 2017 SOC. 

The Veteran requested a hearing with regard to the newly perfected claims on both the August 2016 and January 2017 substantive appeal forms.  The hearing was scheduled for a date in April 2017 and the Veteran was notified in February 2017.  The Board's records show he did not appear for the April 2017 hearing.  The Veteran's representative was notified of this fact in September 2017.  There is no indication in the record that the Veteran wishes for the hearing to be rescheduled.  Thus, the Board deems the August 2016 and January 2017 hearing requests effectively withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is decided, below, and the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was afforded notice of the requirements for service connection for hypertension by way of a letter mailed in February 2010, prior to the October 2010 rating decision on appeal.

Neither the Veteran, nor his representative, raised any issues with the duty to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

In light of the potential absence of a portion of the Veteran's STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Again, hypertension falls within the realm of chronic diseases identified in § 3.309(a).  

Factual Background and Analysis

The Veteran filed a claim for service connection for hypertension in December 2009.  He did not suggest any basis for his claim at that time.  The Board has reviewed the available STRs for evidence of high blood pressure or hypertension.  An undated Report of Medical History shows the Veteran answering "no" to the question of whether he had any history of high blood pressure.  The second page of a Report of Medical Examination for qualification for service shows no abnormality and records blood pressure as 110/70.  The January 1958 Report of Medical Examination at the outset of the Veteran's ACDUTRA period shows blood pressure at 110/72, with no indication of abnormality.  The Report of Medical Examination dated in June 1958, at the end of the Veteran's period of ACDUTRA, shows no abnormalities and records a blood pressure of 120/70.  In the area available for the examining physician to note the Veteran's medical history, there is no indication of a history of high blood pressure or hypertension.  A Report of Medical History completed by the Veteran in October 1958 again shows his answering "no" to any history of high blood pressure. 

 There is simply no indication of high blood pressure or hypertension within the Veteran's available STRs.  As such, there is no in-service notation of hypertension and, therefore, no basis for awarding this claim under a theory of continuity of symptomatology.  

Following the Veteran's service, there is no evidence of hypertension within the first year.  It was not until a June 1992 report from Dr. D.S. that a history of hypertension was reported.  The date of onset is not indicated.  Thus, there is no basis upon which to award service connection on a presumptive basis for chronic disability under 38 C.F.R. § 3.307 and § 3.309, as there is no competent medical evidence of hypertension within one year of the Veteran's separation from service.

Nonetheless, the Veteran does meet the first criteria for direct service connection under 38 C.F.R. § 3.303, the existence of a current disability.  The question remains whether there is sufficient evidence to show that the current hypertension is causally connected to the Veteran's active service.  There is no hypertension or high blood pressure in the records between the end of the Veteran's period of ACDUTRA in 1958 and the 1992 private treatment note, more than thirty years later.  This delay, while not conclusive, weighs against the establishment of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In an October 2013 statement, the Veteran reported having high blood pressure at different times, but he made no mention of it occurring during his active service.  

The Veteran was afforded a VA examination in July 2016.  He reported to the examiner that he had high blood pressure frequently in service, but was never placed on medication.  The Veteran also reported hypertension in the 1980's, which he attributed to stress or a pill taken during service, a claim which he made at other times during the pendency of the claim.  The examiner confirmed the presence of hypertension, but found it less likely as not due to the Veteran's period of service.  

The examiner noted the first evidence within the record of hypertension was in 1992, but also recognized the Veteran's report of treatment in the 1980s, as well as his contention that hypertension manifested due to a pill taken during service.  The examiner pointed out the normal blood pressure readings in service and concluded that there was no evidence to substantiate a conclusion that the Veteran's hypertension manifested during service or due to any pill taken at any time.

The Veteran is competent to report that he was told he had elevated blood pressure readings in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The credibility of these reports is diminished by the normal blood pressure readings in the available STRs, and the Veteran's own report that after service hypertension was not identified for approximately 40 years.  The initial records of hypertension in 1992 and VA examinations in 1998 do not mention any history of hypertension in service.  Additionally, the Veteran's reports of in-service hypertension were made decades later and in the course of his claim for VA benefits.  For these reasons, his report of in-service hypertension is of little probative value.

The Veteran's statements as to the etiology of hypertension are not competent.  The Veteran does not have medical expertise needed say that he developed hypertension from an unspecified pill in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the absence of competent evidence that the Veteran's hypertension is related to his military service, the preponderance of the evidence is against the claim for service connection for hypertension.  

As the preponderance of the evidence is against establishing service connection for hypertension under all theories of entitlement, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

Sleep Disorder

In November 2015, the Board remanded the matter of whether service connection is warranted for a sleep disorder in order to afford the Veteran an examination and obtain an opinion as to both direct and secondary service connection.  In particular, the examiner was directed to provide an opinion as to whether any sleep disorder diagnosed was caused or aggravated by either the Veteran's spine disability or his psychiatric disability, if either is deemed service connected.  The Veteran was afforded a VA examination in July 2016 and no secondary opinion was obtained as neither the back, nor the psychiatric disorder was service-connected at that time.  However, in December 2016, the Board awarded service connection for an acquired psychiatric disorder and the RO subsequently awarded a total disability rating based upon individual unemployability (TDIU) based upon the psychiatric disability.  See June 2017 rating decision.  As the Veteran's psychiatric disorder is now service connected, the secondary opinion required by the November 2015 Board remand is necessary.

Joint and Feet Claims

The Veteran contends that he injured his feet and several joints, to include his back, neck, hips, and legs during an accident in basic training.  In October 2013 he reported training to drop supplies from a helicopter and jump out after them and during one jump he landed wrong.  He reports landing on his right heel rather than on both feet and being injured.  He went to sick call and received a pill and also receiving the next day off.  As noted above, the Veteran's STRs are potentially partially missing due to a fire at the NPRC many years ago.  However, the Veteran's recollection of his experiences during basic training is credible.  The Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Again, the Veteran's STRs were impacted by the NPRC fire.  In such a situation, VA has a heightened duty to assist him in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus a VA examination is warranted in this case to assess the nature of the claimed disabilities present and, if any such disabilities are present, to determine if they are post-traumatic in nature such that they may be related to the things the Veteran experienced during his basic training.  The Veteran has not received any such examination during the pendency of this claim with regard to the spine, hips or legs.  Such an examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  With regard to the claim for service connection for left and right foot disabilities, the Veteran was afforded an examination in July 2016; however, the examiner treated it as though it was a claim for service connection for pes planus.  The Board finds a new examination and opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Notice 

The Veteran's claims for left and right foot, left and right hip, and left and right leg disabilities were raised by the Veteran in October 2013.  In November 2015, the Board referred these issues to the RO for adjudication.  Following the referral, the RO issued the September 2016 rating decision.  However, at no time did VA provide notice of the evidence required to establish service connection as is required under 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  On remand, there will be an opportunity to provide this notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran appropriate notice under (i) 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) with regard to the feet, hip and leg claims; and (ii) 38 C.F.R. § 3.159(e) with regard to any missing STRs, including those referenced in the Veteran's October 2013 statement.

2.  Once the record is developed to the extent possible, forward all pertinent evidence of record to the examiner who conducted the July 2016 VA sleep apnea examination, if available.  If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current sleep disorder is proximately due to, or aggravated by (permanently worsened beyond its natural progression) by his now service connected psychiatric disorder. 

If there was aggravation, the examiner should review the record and determine whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the sleep disorder prior to the aggravation.

The examiner must provide reasons for the opinions.  

If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

Another examination should only be performed if deemed necessary by the person providing the opinion.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine whether the Veteran has disabilities of his spine, cervical spine, feet, legs, hips and/or feet.  

All pertinent evidence must be reviewed by the examiner. 

The Veteran is competent to report injuries and symptoms, regardless of whether there is supporting medical documentation.  The examiner must account for the Veteran's statements related to his experiences in service, to include the Veteran's October 2013 statement.

If the examiner finds that the Veteran has any of the disabilities claimed, the examiner should assess whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability(ies) is the result of any event of service, to include the improper landing after jumping from a helicopter during the Veteran's basic training.

The examiner must provide reasons for the opinions.  

If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


